          Case 8:19-cr-00061-JVS Document 72 Filed 12/02/19 Page 1 of 1 Page ID #:1033

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    December 2, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X              X



 Proceedings:        STATUS CONFERENCE


      Cause is called for hearing with the defendant appearing telephonically (waiver on file),
his counsel and counsel for the Government present. Court and counsel confer re the status of
this matter.

      All pretrial motions shall be heard on April 6, 2020 at 8:00 a.m. (advanced from
previously set date of April 13, 2020). Status Conference set for January 20, 2020 (a holiday) is
continued to January 27, 2020 at 8:00 a.m. Pretrial Conference set for May 4, 2020 is continued
to May 8, 2020 at 8:30 a.m.

         Counsel shall lodge a proposed amended protective order.




                                                                                                              :       15

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
